786 F.2d 1167
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.ALONZO CLINTON WILLIAMS, Plaintiff-Appellant,v.OFFICERS RUCKER, ROSE, MICHAEL E. BYRD, CLETUS ERVIN ANDROBERT E. LANGSTON, Defendants-Appellees.
84-5942
United States Court of Appeals, Sixth Circuit.
2/18/86

E.D.Tenn.
AFFIRMED
ORDER
BEFORE:  KRUPANSKY and GUY, Circuit Judges and PECK, Senior Circuit Judge.


1
Plaintiff appeals the jury verdict for defendants in this civil rights action.  Plaintiff has moved for appointment of counsel and a transcript at government expense.  The case has been referred to a panel of the Court pursuant to Sixth Circuit Rule 9(a).  Upon examination of the record, the panel agrees unanimously that oral argument is not needed.  Rule 34(a), Federal Rules of Appellate Procedure.


2
Plaintiff alleged in his complaint that he was beaten by defendant police officers and attacked by a police dog during his arrest.  Counsel was appointed to represent plaintiff.  The case was tried before a magistrate and jury under 28 U.S.C. Sec. 636(c).  The jury returned a verdict in favor of defendants.  Plaintiff appealed and moved for appointment of counsel and transcript at government expense.  On March 7, 1985, this Court ordered that the counsel motion be held in abeyance and the transcript motion remanded to the district court for initial consideration.  On remand, the district court declined to certify that the appeal was not frivolous but presented a substantial question.  The court found that plaintiff was ably represented by counsel at trial, plaintiff had identified no basis for his appeal, the issues at trial were factual in nature, and no substantial questions were present for appellate review.  The case was returned to this Court with the counsel and transcript motions still pending.  The clerk's office requested that plaintiff submit an informal brief identifying the issues he intends to raise on appeal to aid the Court in deciding the transcript motion.  Plaintiff failed to respond to this request.


3
Under 28 U.S.C. Sec. 753(f), an appellant proceeding in forma pauperis is entitled to a transcript at government expense if 'the trial judge or a circuit judge certifies that the appeal is not frivolous (but presents a substantial question).'  Plaintiff is proceeding in forma pauperis but the trial judge has declined to make the required certification.  This Court will not review the trial proceedings or grant a motion for transcript at government expense unless the trial judge has certified that the appeal is not frivolous but presents a substantial question.  Moss v. Thomas, 299 F.2d 729 (6th Cir. 1962); King v. Carmichael, 268 F.2d 305 (6th Cir. 1959), cert. denied, 361 U.S. 968 (1960).  Plaintiff did not state any possible issues for appeal in his motions for counsel or transcript.  He has not responded to the clerk's request for a statement of possible issues.  Therefore, this Court has nothing with which to evaluate plaintiff's need for a transcript or the merits of the appeal.


4
Accordingly, it is ORDERED that the motions for counsel and transcript are denied and the district court's judgment is affirmed.  Sixth Circuit Rule 9(d)(3).